Citation Nr: 1612262	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to a rating in excess of 10 percent for appendectomy scar.

7.  Entitlement to a compensable rating for a right fifth toe disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision that granted service connection for an appendectomy scar, rated 10 percent, and residuals of a right fifth toe disability, rated 10 percent, and denied service connection for disabilities of both shoulders, both hips and the back.  A March 2013 rating decision increased the rating for the scar to 10 percent, effective August 2009.  In May 2013 these matters were remanded to afford the Veteran a hearing before the Board.  In January 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issues of service connection for a back disability and an increased rating for a right fifth toe disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A right or left shoulder disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that any such disability is related to the Veteran's service.
2.  The Veteran is not shown to have a right or left hip disability, and there is no evidence suggesting that any such disability would be related to his service.

3.  The Veteran's appendectomy scar is four inches by four millimeters and does not result in any functional limitation.


CONCLUSIONS OF LAW

1.  Service connection for right and left shoulder disabilities is not warranted.  §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for right and hip disabilities is not warranted.  §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A rating in excess of 10 percent for appendectomy scar is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes (Codes) 7802, 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in September 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating for the appendectomy scar.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded a VA examination to assess his appendectomy scar.  He has not been afforded a VA examination in connection with the claims of service connection for disabilities of both shoulders and both hip.  There is no evidence indicating that any such disability may be related to his service; therefore, the low threshold standard for determining when an examination an examination is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2016 hearing, the undersigned identified the issues, and advised the Veteran of what remained necessary to substantiate his claims, to include competent evidence that shoulder and hip disabilities are related to his service.  The Veteran's testimony elicited at the hearing focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate his claims, and what must still be shown. A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to the hips and shoulders.  A December 1969 report of medical history shows the Veteran denied a painful shoulder, arthritis and bone/joint deformity.  On December 1969 service separation examination, his upper extremities and musculoskeletal system were normal.

Private medical records show that in June 2007, the Veteran complained of tightness in the waistline at the right hip into the right leg.  The pain reportedly began the previous night.  

On February 2010 VA examination, the Veteran had no complaints concerning his appendectomy scar.  He denied tenderness, warmth, redness, swelling, drainage, or recurrent skin ulceration or breakdown.  Examination found a transverse scar just below the waist line.  The scar was four inches in length and four millimeters in width.  It was non-tender.  The scar was without adherence to underlying tissue, and had normal texture without instability, ulceration, elevation, depression, deep underlying tissue loss, inflammation, edema, keloid formation, gross distortion, induration, inflexibility or related limitation of motion or function.  The diagnosis was right lower quadrant scar.

VA outpatient treatment records show that in October 2009, the Veteran reported pain in both shoulders.  There was no history of trauma.  The assessment was arthralgias of the shoulders.  In May 2012, he stated he was having some pain in the shoulders and both hips.  The assessment was arthralgia of both shoulders.  VA outpatient treatment records from 2013 to 2015 do not show any complaints or findings pertaining to the scar.  


	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

As was noted above, the Veteran's STRs do not show any complaints or findings pertaining to either his shoulders or his hips.  No shoulder or hip abnormality was noted on December 1969 service separation examination.  At the January 2016 Board hearing the Veteran acknowledged that he did not seek treatment for such problems during service.  The record shows the Veteran first reported right hip complaints in 2007, and bilateral shoulder pain in 2009.  In 2012 he received an assessment of arthralgia of the shoulders.  

Regarding the shoulders the Veteran has alleged that the arthralgia recently noted is related to his exposure to cold during service.  In the absence of any documentation of manifestation in service or evidence of postservice continuity of related complaints, whether any pathology underlying the shoulder arthralgia that has been clinically noted is related to remote service and alleged etiological factors therein is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and has not submitted any medical opinion or treatise evidence supporting his allegations.  Significantly, during the January 2016 Board hearing, he acknowledged that no physician has related a claimed shoulder disability to his service (and exposure to cold therein).  His own assertions that his bilateral shoulder arthralgia is related to his service and exposure to cold in Korea are, of themselves, not competent evidence in this matter.  

Regarding the claimed hip disabilities, a threshold matter for consideration, as in any claim seeking service connection, is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Veteran recently reported bilateral hip pain, underlying pathology was not found and the record is devoid of any findings related to, or diagnosis of, a chronic bilateral hip disability.  Furthermore, there is no evidence or allegation of a related disease or injury in service or that the hip pain may be related to an environmental etiological factor (such as cold weather).  Pain alone without evidence that it derives from a disease or injury in service is not a compensable disability.  See Sanchez-Benitez v. Principi, 259 F 3d 1356 (Fed. Cir. 2001).  Accordingly, the Board finds that the Veteran has not presented a valid claim of service connection, and his appeal in the matter must be denied.  

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent rating may be assigned for scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Code 7802.  Note (1) following provides:  A superficial scar is one not associated with underlying soft tissue damage.  

Scars (such as an appendectomy scar) may alternatively be rated under Code 7804, which provides for a 30 percent rating for five or more scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  Note 1 provides that an unstable scar is one with frequent loss of covering of skin over the scar.  Note 2 provides that if a scar is both painful and unstable, 10 percent may be added to the rating.  38 C.F.R. § 4.118,

Under Code 7805, scars may also be rated based on related limitation of function, under the appropriate Code.  38 C.F.R. § 4.118.

On February 2010 VA scar examination (to assess the appendectomy scar) the Veteran was noted to have a small superficial scar (that has been reported as 4 inches by 4 mm, i.e., much less than 144 square inches) on the lower right quadrant.  It was noted that the scar was nontender, and did  not affect any function.  2013 to 2015 VA outpatient treatment records do not show any complaints pertaining to the scar.  At the January 2016 hearing the Veteran testified that his scar is painful.  

The 10 percent rating currently reflects that that the Veteran's appendectomy scar is  one scar that is tender [(based on the Veteran's self-report of pain, rather than a clinical finding of tenderness.].   To warrant a higher rating he must show that he has 3 or more scars, that in addition to being painful, the scar is unstable, or that the scar limits function to a compensable level under the appropriate code.   The evidence does not show that any such criteria are met; therefore, a rating in excess of 10 percent is not warranted.   

The Veteran is competent to report symptoms such as pain/tenderness.  However, his own reports do not describe symptoms or impairment that meet the schedular criteria for a rating in excess of 10 percent.   Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's appendectomy scar shown are encompassed by the schedular criteria for the 10 percent rating now assigned.  He has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, the schedular criteria  are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's appendectomy scar has impacted on his employability.  There is no indication in the evidence of record that by virtue of this disability he is rendered incapable of gainful employment.  On February 2010 VA examination it was noted that the Veteran was unemployed, but that it did not appear that it had anything to do with his appendectomy scar.


ORDER

Service connection for disabilities of both shoulders and both hips is denied.

A rating in excess of 10 percent for appendectomy scar is denied.


REMAND

During the January 2016 hearing before the undersigned, the Veteran testified that during basic training at Fort Gordon he was hospitalized for three days when (due to his back) he was unable to rise from the breakfast table.  He related that he was treated with heat and massage, and that he continued to have back pain throughout service.  The record does not reflect a specific attempt to secure records of such hospitalization.  As service hospital records were maintained separate from STRs, as records of the alleged hospitalization (if existing) likely contain pertinent information, and as service treatment records are of record, the hospitalization records must be sought.  

Regarding the claim for a compensable rating for a right fifth toe disability, a February 2010 VA examination found some limitation of motion of that toe.  The Veteran testified at the January 2016 hearing that the toe is tender and becomes irritated.  He also stated it causes him to limp and that he is unable to put weight on that foot.  The most recent VA examination to assess the severity of his right fifth toe disability was in 2010, more than six years ago.  In light of the allegation of worsening, and the length of the intervening period, a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to secure for the record the complete clinical records of the Veteran's alleged hospitalization at Fort Gordon while he was in basic training (in early 1968).  If the records cannot be located or have been destroyed, it should be so noted for the record, and the Veteran should be so notified.  

The AOJ should also arrange for any further development suggested by additional records received pursuant to this request, e.g., an orthopedic examination to determine the etiology of any current back disability if hospitalization for back complaints in service is documented.

2.  The AOJ should also arrange for the Veteran to be examined by a podiatrist or orthopedist to assess the current severity of his right fifth toe disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies of the right fifth toe (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.).  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to the right fifth toe disability.

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


